
	

113 S2221 IS: MotorCities National Heritage Area Extension Act
U.S. Senate
2014-04-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2221
		IN THE SENATE OF THE UNITED STATES
		
			April 8, 2014
			Mr. Levin introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To extend the authorization for the Automobile National Heritage Area in Michigan.
	
	1.Short titleThis Act may be cited as the MotorCities National Heritage Area Extension Act.2.Automobile national heritage area authorization extendedSection 109 of the Automobile National Heritage
Area Act (16 U.S.C. 461 note; Public Law 105–355) is
 amended by striking  September 30, 2014 and inserting
September 30, 2030.
